Citation Nr: 0723672	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected (NSC) death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Scouts from 
February 1946 to January 1949.  He died on October [redacted], 2002.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claims for service connection for the cause of 
the veteran's death and entitlement to accrued benefits.  In 
the notice letter for this rating decision, the RO denied 
entitlement to NSC death pension benefits and to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310.  
The appellant disagreed with this decision in January 2004 
with respect to the denial of her claims for service 
connection for the cause of the veteran's death, entitlement 
to NSC death pension benefits, and entitlement to accrued 
benefits.  In February 2004, the appellant requested an RO 
hearing on these claims.  She subsequently withdrew her RO 
hearing request in April 2004 and perfected a timely appeal 
on her claims in August 2004.

In July 2007, a Board Deputy Vice Chairman granted the 
appellant's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death 
shows that the veteran died on October [redacted], 2002, at age 79 of 
aspiration pneumonia due to Category III community acquired 
pneumonia; cardiac "dysythmia" (atrial fibrillation with 
rapid ventricular response) and hypertension were also noted.

2.  The preponderance of the medical evidence of record is 
against a nexus between the veteran's fatal pneumonia or 
cardiovascular disorders and any remote incident of or 
finding recorded during active service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The service department has verified that the appellant's 
late husband had active duty with the Philippine Scouts 
between February 1946 and January 1949; there is no credible 
evidence of any other period of active service, to include 
recognized guerilla service. 

5.  The veteran did not have a claim for VA compensation 
pending at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2006).

2.  The criteria for entitlement to NSC death pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 1541, 1543 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.23 (2006).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5121 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Veterans Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2003 and April 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the appellant was 
effectively informed to submit all relevant evidence in her 
possession and received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly v. Nicholson¸19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board recognizes that, according to Pelegrini, at 119-20, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the March 2003 VCAA notice 
was furnished to the appellant prior to the May 2003 RO 
decision that is the subject of this appeal.  

The Board notes that the RO did not provide the appellant 
with notice of the Dingess requirements.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

The Board finds that the presumption of prejudice raised by 
the failure to provide the Dingess requirements is rebutted 
in this case.  The first two claims at issue do not involve a 
disability rating and, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
appellant's claims for service connection for the cause of 
the veteran's death and entitlement to death pension 
benefits.  Sanders, *5 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that the failure to provide the appellant with 
Dingess notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, *10.

While the appellant does not have the burden of demonstrating 
prejudice, see Sanders, supra, it is pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.

As to the third or remaining issue on appeal, the appellant's 
claim for accrued benefits must be denied as a matter of law.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  
The evidence shows that there was no claim for VA benefits 
pending at the time of the veteran's death.  The facts are 
not in dispute; thus, resolution of this claim depends upon 
an interpretation of the laws and regulations pertaining to 
accrued benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating the 
appellant's claim for accrued benefits, any deficiencies of 
VCAA notice or assistance are moot with respect to these 
claim.  See VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  Accordingly, any prejudice raised 
by content or timing deficiencies noted here is rebutted as 
the appellant's claim for accrued benefits must be denied on 
the basis of an absence of legal merit.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, post-service private 
treatment records, terminal medical records, and his death 
certificate.  There is no indication of any additional 
relevant evidence that has not been obtained.  As will be 
explained below in greater detail, there is no competent 
evidence of a medical nexus between any cause of the 
veteran's death and active service.  The evidence is 
sufficient to resolve this appeal; there is no duty to 
provide a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's death certificate shows that he 
died on October [redacted], 2002, at age 79 in a private hospital in 
the Philippines.  The immediate cause of death was aspiration 
pneumonia.  The underlying cause of death was Category III 
community acquired pneumonia.  Other significant conditions 
contributing to death were cardiac dysrhythmia and atrial 
fibrillation.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in February 
1946, his lungs and cardiovascular system were normal.  He 
was not treated for lung or heart problems during active 
service in the Philippine Scouts.  Upon the veteran's 
separation physical examination in January 1949, no 
significant abnormality was noted in his lungs, chest or 
heart.  The veteran's blood pressure was 124/68.

A review of the veteran's service personnel records shows 
that he was awarded the World War II Victory Medal, the 
Philippine Independence Ribbon, and the Army of Occupational 
Medal w/Japan Clasp.  

The claims file shows that, in response to requests from VA 
in 1958, 1969, and 1981, the service department verified that 
the veteran's only period of active service was from February 
1946 to January 1949 in the Philippine Scouts.  In March 
1969, the Board denied the veteran's claim for service 
connection for pulmonary tuberculosis.  In January 1993, the 
Board denied the veteran's claim for a non-service-connected 
disability pension.  

During the veteran's lifetime, service connection was not in 
effect for any disease or disability.

The claims file also shows that the most recent 
correspondence from VA to the veteran was a letter dated on 
September 25, 1998.  This letter informed the veteran that 
his claim for disability benefits had been denied and he was 
not eligible for a non-service-connected disability pension 
because this pension was not available for veterans with 
active service in the Philippine Scouts.

In March 1999, the veteran sent a letter to the RO in which 
he referenced a previously denied claim for service 
connection for pulmonary tuberculosis that had been filed in 
1956 and had become final and requested assistance with this 
claim.  

The next correspondence in the claims file occurred in 
February 2003 when the appellant filed her claim for service 
connection for the cause of the veteran's death.  At that 
time, the appellant claimed that the cause of the veteran's 
death was related to active service.

In April 2003, the appellant submitted several of the 
veteran's post-service medical records, including his 
terminal medical records, in support of her claims.  This 
evidence includes a medical statement indicating that the 
veteran was admitted to a private hospital in the Philippines 
from August 22-27, 1990, for treatment of cerebral 
insufficiency, urinary incontinence, and pulmonary 
tuberculosis.  

A review of the veteran's terminal medical records shows that 
he was admitted to a private hospital in the Philippines from 
October 4, 2002, until his death on October [redacted], 2002, and was 
treated for aspiration pneumonia, community acquired 
pneumonia, controlled cardiac dysrhythmia (atrial 
fibrillation with rapid ventricular response), and stage II 
hypertension.  

The appellant also submitted multiple statements in support 
of her claims.  In an April 2004 statement on a VA 
Form 21-4142, the appellant contended, "The illness of my 
deceased husband was carried until his death."  She noted 
that the veteran had been a member of the Philippine Scouts 
and also had recognized guerilla service from 1942 to 1945.  
She attached a sworn statement from A.B.C. in which he 
testified that he "knew personally" that both the appellant 
and her husband had been guerrillas during the Japanese 
occupation of the Philippines in World War II.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The appellant essentially contends that the veteran lived all 
of his life with lung and heart problems that caused his 
death and were incurred during active service in the 
Philippine Scouts.  Alternatively, she contends that the 
veteran incurred his fatal lung condition during recognized 
guerilla service in the Philippines in World War II.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Service connection was not in 
effect for any disease or residual of an injury during the 
veteran's lifetime.  There is no medical evidence to show 
that the veteran was treated for any disease or disability 
during active service, and his separation physical 
examination showed that his cardiovascular system, lungs and 
blood pressure were normal upon discharge from service in 
January 1949.  The post-service medical records show that the 
veteran was treated for pulmonary tuberculosis in 1990, 
decades post-service and 12 years before his death.  

The veteran was hospitalized for pneumonia just prior to his 
death in October 2002.  It is apparent that he died from 
complications of pneumonia.  Cardiovascular abnormalities 
were also noted in the terminal hospital records and on the 
death certificate.  There is no competent medical opinion 
linking the veteran's fatal pneumonia or cardiovascular 
abnormalities, to include cardiac dysrythmia and 
hypertension, to any incident of or finding recorded during 
active service.  

Also weighing against the claim is a gap of many years 
between the veteran's separation from service and the initial 
post-service medical evidence of pulmonary and cardiovascular 
disorders.  With respect to negative evidence, the Veterans 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the disability in 
question for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

As to the appellant's statements regarding a link between her 
husband's death and service, the Board notes that lay persons 
such as the appellant are not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the appellant is competent to describe 
symptoms that she observed within her personal knowledge, 
absent an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether any etiological relationship exists 
between active service and the pneumonia and cardiovascular 
abnormalities that caused the veteran's death.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §, 1310; 38 C.F.R. § 3.312.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Entitlement to NSC Death Pension Benefits

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).  

Service in the Philippine Scouts prior to October 6, 1945, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits payable in dollars at the 
full-dollar rate.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(a).  However, enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Pub. L. 190 (Act of October 6, 
1945).  Such service is included only for compensation and 
dependency and indemnity compensation payable at 50 cents per 
dollar authorized under the law.  See 38 C.F.R. § 3.40(b) 
(emphasis added).

The Board observes that, after her claim for service 
connection for the cause of the veteran's death was denied, 
the appellant asserted - for the first time - that the 
veteran had recognized guerilla service in the Philippines 
during World War II and incurred the conditions that 
eventually caused his death during such service.  However, 
the Board notes that the service department verified on 
multiple occasions over the years that the veteran's only 
period of active service was as a Philippine Scout between 
February 1946 and January 1949.  The claims file also 
contains multiple letters written by the veteran during his 
lifetime when he refers to this period of service; he did not 
refer to any other service in correspondence with VA.  The 
Board is bound by service department certifications as to 
periods of recognized guerilla service and other service 
requiring such certification.  See 38 C.F.R. §§ 3.40, 3.41 
(2006).  There is no credible evidence to show that the 
veteran had recognized guerilla service.  

The Board finds that, since the veteran's service in the 
Philippine Scouts only is included for compensation and DIC 
purposes, the service department has only verified active 
duty with the Philippine Scouts between February 1946 and 
January 1949, and there is no credible evidence of any other 
active service, the appellant is not eligible for NSC death 
pension benefits.  See 38 C.F.R. § 3.40(b).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to this issue.  
38 U.S.C.A. § 5107(b); Ortiz , supra; Gilbert, supra.


Entitlement to Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Here, the appellant filed her accrued benefits claim several 
months after the veteran's death.  Prior to his death on 
October [redacted], 2002, the veteran's most recent claim for VA 
benefits had been denied in a letter from the RO dated on 
September 25, 1998.  There is no basis for an accrued 
benefits claim unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  (Emphasis added.)  Accordingly, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met, and the appellant's accrued benefits 
claim must be denied based on the lack of legal merit.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis, supra.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


